Citation Nr: 0917747	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the Veteran's income exceeds the statutory limit for 
disability pension.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from June 1944 to August 1946, and later during 
the Korean Conflict, from August 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
determined the Veteran's income exceeds the maximum annual 
limit set by law for disability pension.

In support of his claim, the Veteran testified at a hearing 
at the RO in July 2008 before the undersigned Veterans Law 
Judge of the Board, commonly referred to as a Travel Board 
hearing.

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Pension is a benefit payable by VA to Veterans of a period of 
war because of permanent and total disability.  Basic 
entitlement to pension exists if, among other things, the 
Veteran's income does not exceed the maximum annual pension 
rate (MAPR) specified in 38 C.F.R. § 3.23.  See also 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

The Veteran filed his pension claim in March 2006 and, but 
for his excessive income, he would be entitled to receive 
these benefits.  (see, e.g., 38 U.S.C.A. §§ 1521, 1513).  The 
RO denied his claim for on the basis that his annual income 
from Social Security was $18,150, that his spouses income 
from Social Security was $7,626, and that his medical 
expenses were $2,124, for a combined income of $24,344.  

During his July 2008 hearing, however, the Veteran alleged 
that his medical expenses were significantly higher - which, 
if indeed true, may result in a reduction of his countable 
income, perhaps even to within the yearly pension limit.  It 
was also discussed at the hearing that he had not submitted 
an updated financial statement or a medical expense report 
needed to determine the amount of his adjusted countable 
income.  And the Board needs this additional information to 
fairly decide his appeal.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran to provide a detailed 
summary of his current household income 
and expenses, as well for the intervening 
years since he filed his original claim 
for nonservice-connected pension in March 
2006.  To facilitate obtaining this 
updated financial information, send him 
copies of VA Form 21-0516-1, Improved 
Pension Eligibility Verification Report 
(Veteran With No Children).

2.  After giving him time to complete and 
submit this form, readjudicate the issue 
of whether the Veteran's income exceeds 
the statutory limit for receipt of 
nonservice-connected pension benefits.  
This includes, if applicable, making any 
necessary deductions in his countable 
income on account of his qualifying 
medical expenses.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




